UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7125


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM ALFRED PRESCOD, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:99-cr-00029-RLV-1)


Submitted:    November 19, 2009             Decided:   December 2, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Alfred Prescod, Jr., Appellant Pro Se. Amy Elizabeth
Ray,   Assistant  United States  Attorney,  Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William    Alfred    Prescod,    Jr.,    appeals     the   district

court’s order denying his 18 U.S.C. § 3582 (2006) motion.                     We

have     reviewed    the     record   and   find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      United    States     v.   Prescod,     No.   5:99-cr-00029-RLV-1

(W.D.N.C. June 1, 2009).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court   and   argument     would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                       2